Citation Nr: 1418077	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-18 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease at L2-L3 and T11-T12 with herniated nucleus pulpous and left-side sciatica.  

2.  Entitlement to an initial evaluation in excess of 10 percent for early degenerative joint disease of the right knee.  

3.  Entitlement to an initial evaluation in excess of 10 percent for early degenerative joint disease with proximal degenerative patellar tendopathy of the left knee.  

4.  Entitlement to an initial evaluation in excess of 20 percent for a right ankle condition.  

5.  Entitlement to an initial evaluation in excess of 30 percent for a right upper extremity disability.  



REPRESENTATION

Veteran represented by:	Byron Dinkla, agent


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  During the course of this appeal, the Veteran has relocated, and his claims file is now in the jurisdiction of the VA RO in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the claims file indicates the Veteran's disabilities at issue were last examined by VA in November 2007 (for the thoracolumbar spine) and in June 2008 (for the knees, right ankle, and right shoulder).  As the clinical findings for these disabilities are more than five years old and the Veteran has alleged an increase in the severity of these service-connected disabilities, new VA examinations are required.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2012.
 
2.  Schedule the Veteran for a VA examination(s) to determine the current nature and severity of his service connected back, right shoulder, bilateral knee, and right ankle disabilities. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in an unfavorable outcome of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

